T.C. Memo. 2014-213



                        UNITED STATES TAX COURT



 WOLE ODUJINRIN a.k.a. OLUWOLE OLUMIDE ODUJINRIN, Petitioner v.
       COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 5194-13.                         Filed October 9, 2014.



      Wole Odujinrin a.k.a. Oluwole Olumide Odujinrin, pro se.

      Cory H. Ellenson and Kathryn A. Meyer, for respondent.



            MEMORANDUM FINDINGS OF FACT AND OPINION


      LAUBER, Judge: With respect to petitioner’s Federal income tax for 2009,

the Internal Revenue Service (IRS or respondent) determined a deficiency in tax of
                                          -2-

[*2] $87,761 and a section 6662(a)1 accuracy-related penalty of $17,552. After

concessions, the issues for decision are: (1) whether petitioner is entitled to

deduct for 2009 a claimed net operating loss (NOL) of $24,368 (we hold that he is

not); (2) whether petitioner is entitled to deduct business expenses beyond those

that respondent has allowed (with certain exceptions, we hold that he is not); and

(3) whether petitioner is liable for the accuracy-related penalty (we hold that he

is).

                                FINDINGS OF FACT

       The parties submitted a stipulation of facts at trial. At the close of trial the

Court left the record open for 60 days to allow petitioner an opportunity to submit

additional documentary evidence substantiating his claimed deductions. On May

6, 2014, the parties timely submitted a partial stipulation of settled issues and a

supplemental stipulation of facts. We incorporate the stipulations of facts and the

related exhibits by this reference. Petitioner resided in California when he filed

his petition.




       1
       Unless otherwise indicated, all statutory references are to the Internal
Revenue Code (Code), as amended and in effect for the taxable year in issue, and
all Rule references are to the Tax Court Rules of Practice and Procedure. We
round all monetary amounts to the nearest dollar.
                                        -3-

[*3] Petitioner is a hematology oncologist. In 2009 he operated a sole proprie-

torship through a limited liability company named Customized Therapeutics.

Petitioner conducted two lines of business: an oncology medical practice and a

business whose goal was to research and develop cancer therapies.

      Petitioner conducted his oncology medical practice as a locum tenens phy-

sician. As such, he was not permanently assigned to any hospital but rather

worked for short-term periods with hospitals that had a temporary need for an

oncologist with his skills. During 2009 petitioner had temporary affiliations with

four hospitals, all of which were distant from his home. Two of the hospitals were

in Yakima, Washington; one was in Eureka, California; and the other was in

Hastings, Nebraska.

      Petitioner spent one or more months in toto at each location, and he traveled

home intermittently. Each hospital reimbursed petitioner for travel and housing

expenses allocable to his services for it. Each hospital also paid (or reimbursed

petitioner for) malpractice insurance covering his services to it. Petitioner offered

no credible testimony concerning the extent to which the hospitals reimbursed him

for other expenses (such as meals) or the extent to which he incurred expenses in

excess of the amounts reimbursed.
                                         -4-

[*4] To conduct his cancer research business, petitioner maintained an office in

Altadena, California. This office employed one person, Rakesh Penmetsa. His

activities included soliciting research grants; contracting with the National Insti-

tutes of Health (NIH) for investigation of promising cancer therapies; and other-

wise managing the development of petitioner’s cancer research.

      Petitioner timely filed a Federal income tax return for 2009. On this return

he reported income and expenses from both lines of business--his oncology medi-

cal practice and his cancer research business--on a single Schedule C, Profit or

Loss From Business. This Schedule C reported gross receipts of $300,605 and

total expenses of $269,075. These expenses consisted of wages of $59,750; rent

or lease expense of $15,000; office expense of $9,425; insurance expense (other

than health) of $25,000; meals and entertainment expense of $6,775; travel ex-

pense of $63,050; interest expense of $4,811; and “other expenses” of $85,264.

Petitioner also claimed an NOL carryforward to 2009 of $24,368.

      Section 9023 of the Patient Protection and Affordable Care Act (ACA),

Pub. L. No. 111-148, 124 Stat. at 877 (2010), provided Federal funding for a

“qualifying therapeutic discovery project” (QTDP). This provision allowed

taxpayers to claim a tax credit, codified in section 48D of the Code, or

alternatively to apply for a cash grant awarded by the Department of the Treasury
                                        -5-

[*5] in lieu of a credit. This credit or grant, which was effective for 2009, was

computed as 50% of a taxpayer’s “qualified investment” for such taxable year in a

qualifying project. See sec. 48D; ACA sec. 9023(e)(1), (4), 124 Stat. at 881, 884.

An IRS notice informed taxpayers of the procedures governing application for the

credit or grant. See Notice 2010-45, sec. 8.02, 2010-23 I.R.B. 734, 738.

      In 2010 petitioner applied for and received a QTDP grant computed by re-

ference to the cancer research expenses he had incurred during 2009. The instruc-

tions accompanying this grant instructed him to amend his 2009 tax return to re-

duce, by the dollar amount of the grant, the cancer research expenses claimed as

deductions on that return. Petitioner knew that he was required to amend his 2009

tax return, but he failed to do so.

      Following examination of petitioner’s 2009 return the IRS sent him a notice

of deficiency that denied, for lack of substantiation, all of the business expenses

claimed as deductions on his Schedule C, other than the $4,811 deduction for

interest. The notice of deficiency also denied, for lack of substantiation, the

claimed NOL carryforward. Following trial the parties submitted a partial stipu-

lation of settled issues in which respondent conceded petitioner’s entitlement to

the following deductions: $53,334 of wages paid to his office employee; $13,199

of rent for his office in Altadena; and $20,000 of “other expenses” comprising two
                                        -6-

[*6] royalty payments to NIH. Petitioner’s other claimed deductions, as well as

the accuracy-related penalty, remain at issue.

                                     OPINION

I.    Burden of Proof

      The Commissioner’s determinations in a notice of deficiency are generally

presumed correct, and the taxpayer bears the burden of proving those determina-

tions erroneous. Rule 142(a); Welch v. Helvering, 290 U.S. 111, 115 (1933).

Petitioner does not contend, and the evidence does not establish, that the burden of

proof shifts to respondent under section 7491(a) as to any issue of fact. Respon-

dent bears the burden of production, but petitioner bears the burden of proof, with

respect to the accuracy-related penalty under section 6662. See sec. 7491(c).

II.   Net Operating Loss

      A taxpayer may generally deduct, as an NOL for a taxable year, an amount

equal to the sum of the NOL carryovers and carrybacks to that year. Sec. 172(a).

A taxpayer claiming an NOL deduction must file with his return “a concise state-

ment setting forth the amount of the * * * [NOL] deduction claimed and all ma-

terial and pertinent facts relative thereto, including a detailed schedule showing

the computation of the * * * [NOL] deduction.” Sec. 1.172-1(c), Income Tax

Regs. Petitioner bears the burden of establishing both the existence of NOLs for
                                        -7-

[*7] prior years and the NOL amount that may properly be carried forward to the

year in issue. See Rule 142(a); Keith v. Commissioner, 115 T.C. 605, 621 (2000).

       Petitioner contended at trial that the NOL was a carryover from 2007 and

2008. However, he introduced no evidence whatever to substantiate the existence

or amount of the alleged NOL for either year. Nor did he file the required state-

ment with his 2009 tax return. We accordingly sustain respondent’s disallowance

of petitioner’s claimed $24,368 NOL deduction for lack of substantiation.

III.   Schedule C Expenses

       Section 162(a) allows a taxpayer to deduct “all the ordinary and necessary

expenses paid or incurred during the taxable year in carrying on any trade or

business.” A necessary expense is one that is “appropriate and helpful” to the

taxpayer’s business; ordinary expenses are those that are common or frequent in

the type of business in which the taxpayer is engaged. Deputy v. du Pont, 308
U.S. 488, 495 (1940); Welch v. Helvering, 290 U.S. at 113. Personal, living, and

family expenses are generally not deductible. Sec. 262.

       Deductions are a matter of legislative grace, and the taxpayer bears the bur-

den of proving that claimed expenses are ordinary and necessary. Rule 142(a).

The taxpayer also bears the burden of substantiating his claimed deductions by

keeping and producing records sufficient to enable the Commissioner to determine
                                         -8-

[*8] the correct tax liability. Sec. 6001; sec. 1.6001-1(a), (e), Income Tax Regs.;

INDOPCO, Inc. v. Commissioner, 503 U.S. 79, 84 (1992). The failure to keep and

present such records counts heavily against a taxpayer’s attempted proof. Rogers

v. Commissioner, T.C. Memo. 2014-141, at *17.

      Section 274(d) imposes more rigorous substantiation requirements for ex-

penses pertaining to travel, business meals or entertainment, and listed property.

During 2009 “listed property” included passenger automobiles and cellular

phones. Sec. 280F(d)(4)(A).2 Deductions for these expenses are disallowed un-

less the taxpayer substantiates by adequate records or by sufficient evidence cor-

roborating his own statement: (1) the amount of the expense; (2) the time and

place of the travel, meal, or entertainment, or use of the property; (3) the business

purpose of the expense; and (4) in the case of meals and entertainment, the busi-

ness relationship to the taxpayer of the persons entertained. See sec. 274(d).

      There is no doubt that petitioner during 2009 carried on a business and

incurred expenses pertaining to it. Petitioner adduced in evidence (among other

things) bank account statements, canceled checks, invoices, receipts, and credit

      2
        Section 280F(d)(4) was amended by the Creating Small Business Jobs Act
of 2010, Pub. L. No. 111-240, sec. 2043(a), 124 Stat. at 2560, which removed
cellular phones and similar telecommunications equipment from “listed property.”
That amendment is effective only for tax years beginning after December 31,
2009. Id. sec. 2043(b).
                                        -9-

[*9] card statements to substantiate various claimed business expenses. On the

basis of these documents, petitioner’s trial testimony, and respondent’s

concessions, we find that petitioner has substantiated some of his expenses. We

summarize our findings in the following paragraphs.

      A.    Wages

      Petitioner claimed a deduction of $59,750 for wages paid to his employee,

Rakesh Penmetsa. Respondent conceded a deduction for $53,334, which is the

amount shown on the Form W-2, Wage and Tax Statement, that petitioner issued

to Rakesh Penmetsa for 2009; on the Forms 941, Employer’s Quarterly Federal

Tax Return, that petitioner filed with the IRS for 2009; and on the Forms DE6,

Quarterly Wage and Withholding Report, that petitioner filed with the State of

California Employment Division for 2009. Petitioner introduced no evidence to

account for the $6,416 difference. We find that he has failed to substantiate any

wage expense beyond that which respondent has conceded.

      B.    Office Rent

      Section 162(a)(3) allows a deduction for rent paid for property used in a

trade or business. Petitioner claimed a deduction of $15,000 for rent paid for use

of his office in Altadena. Respondent has conceded that petitioner is entitled to

deduct $13,199 for office rent.
                                       - 10 -

[*10] Petitioner introduced in evidence a letter from his landlord, the Business

Technology Center, which states that in 2009 petitioner paid $10,179 for rent,

$2,071 for landlord services, and $948 for miscellaneous expenses, totaling

$13,198. Allowing for a $1 rounding error, this matches the rent deduction that

respondent has conceded. The only evidence that could possibly support an

additional rent deduction is a canceled check for $100 payable to the West Hawaii

Community Health Center, allegedly for clinic space. Petitioner demonstrated no

business purpose for this expense. He has failed to substantiate any rent expense

beyond the amount that respondent has conceded.

      C.    Office Expenses

      Respondent disallowed in toto petitioner’s $9,425 of claimed expenses for

office supplies and similar items. The only evidence petitioner adduced by way of

support consists of bank statements and canceled checks showing payments of

$211 to Staples and $111 to the U.S. Postal Service. We will allow a deduction of

$322 for office expenses because petitioner demonstrated a business purpose for

these expenses.

      D.    Insurance Expense

      A taxpayer may deduct insurance premiums if the insurance coverage is

ordinary and necessary for the taxpayer’s trade or business. Sec. 1.162-1(a),
                                        - 11 -

[*11] Income Tax Regs. Petitioner claimed a $25,000 deduction for insurance

(other than health), which respondent denied in full. At trial petitioner asserted

that this expense was attributable to medical malpractice insurance and office

insurance.

      The evidence established that the hospitals with which petitioner was affili-

ated paid for (or reimbursed him for) malpractice insurance covering his services

to them. Petitioner introduced no evidence that he had, or was required to have,

malpractice insurance in addition to that which the hospitals provided. Petitioner

introduced in evidence a certificate of liability insurance for his office in Altadena.

The document does not indicate the premium cost, and petitioner submitted no

other credible evidence of his premium cost for office insurance. We find that he

has failed to substantiate any deductible insurance expense.

      E.     Meal and Entertainment Expenses

      Petitioner claimed a deduction of $6,775 for meals and entertainment.

These expenses are deductible only if the taxpayer provides the substantiation

required by section 274(d). It is unclear whether petitioner incurred the alleged

expenses while working at hospitals away from home or while attending con-

ferences organized by medical associations of which he was a member. As to the

former, petitioner failed to show that his meal expenses were not reimbursed by, or
                                       - 12 -

[*12] did not qualify for reimbursement by, the hospitals. As to the latter, the

record is devoid of any evidence showing the amount, time, place, or business

purpose of the alleged expenses. We accordingly find that section 274(d) bars any

deduction for meal and entertainment expenses.

      F.     Travel Expenses

      Petitioner claimed a deduction of $63,050 attributable to airplane tickets,

hotel charges, car rentals, and taxi fares allegedly incurred while performing his

duties as a locum tenens physician and while attending medical conferences.

These expenses are subject to the strict substantiation requirements of section

274(d). Petitioner introduced into evidence hotel receipts and credit card state-

ments showing charges for airplane tickets.

      While petitioner clearly had to travel to discharge his duties as a locum

tenens physician, he admitted that the hospitals with which he was affiliated reim-

bursed his travel expenses. He introduced no evidence to prove that he incurred

travel expenses in excess of the amounts reimbursed. He likewise introduced no

evidence to establish what expenses were incurred in connection with medical

conferences as opposed to personal travel. We thus sustain respondent’s complete

disallowance of this deduction for lack of substantiation under section 274.
                                         - 13 -

[*13] G.     Other Expenses

       In part V of his Schedule C petitioner claimed a deduction of $85,264 for

“other expenses” as follows:

           Accounting tax preparation                             $1,600
           Conferences                                            10,089
           Truck auto                                               8,500
           Insurance truck auto                                     2,200
           Outside services                                       20,000
           Payroll expense                                            700
           Property tax                                             6,175
           Telephone cell and landline                            19,000
           General business expenses                              17,000
            Total                                                 85,264

      Respondent on audit disallowed all of these expense deductions. After

careful review of the record, we conclude that a small portion of the claimed

expenses, plus an additional expense that petitioner did not claim on his return but

respondent has conceded, are allowable as deductions.

             1.     Accounting and Legal Fees

      Petitioner introduced into evidence canceled checks totaling $1,600 payable

to Traxler & Associates for preparing Customized Therapeutics’ tax returns and to

Carl Philips for representing it before the IRS. He also introduced two canceled
                                       - 14 -

[*14] checks totaling $1,404 payable to Gary Torpy for legal services. We find

these documents, coupled with petitioner’s testimony, to be credible evidence that

he incurred accounting and legal fees of $3,004 during 2009. We will allow a

deduction in that amount.

             2.    Conferences

      Petitioner claimed a deduction of $10,089 for expenses of attending con-

ferences. The only evidence in the record relevant to this issue is a canceled check

for $190 for the “Annual Meeting in Orlando” of the American Society for

Clinical Oncology dated May 30, 2009. This check appears to represent the regis-

tration fee for a meeting related to petitioner’s oncology medical practice and

cancer research, which we believe was necessary for his business. See sec. 1.162-

2(d), Income Tax Regs. We find that petitioner has failed to substantiate the

remaining $9,899 in claimed conference expenses.

             3.    Vehicle and Related Insurance Expenses

      Petitioner claimed a deduction of $8,500 for “truck/auto” expenses and a

deduction of $2,200 for vehicle insurance. Passenger automobiles are included in

the section 280F(d)(4) definition of “listed property,” and automobile-related

expenses are thus subject to the heightened substantiation requirements under

section 247(d). Sec. 280F(d)(4)(A)(i); see also Fernandez v. Commissioner, T.C.
                                        - 15 -

[*15] Memo. 2011-216. Petitioner introduced no evidence to substantiate his

“truck/auto” expenses. While he introduced some canceled checks pertaining to

automobile insurance, he offered no evidence to establish what portion (if any)

was allocable to business rather then personal use of the vehicles. Because

petitioner failed to satisfy the substantiation requirements of section 274(d), we

will disallow these deductions in their entirety.

             4.     Outside Services

      Petitioner testified that he occasionally paid fees to outside professionals as

part of his cancer research business. He documented two payments to David

Smith, a statistician, totaling $1,500, and a payment of $350 to Rojelio Noche-

buena, a medical professional. Petitioner also introduced evidence of a $4,560

payment to a company named ISI for medical billing services. The latter amount

appears to have been an ordinary and necessary expense of his medical oncology

business. We will therefore allow a deduction of $6,410 for outside services.

Petitioner has failed to substantiate the remaining $13,590 of claimed expenses in

this category.
                                        - 16 -

[*16]         5.    Payroll Expenses and Property Tax

        Petitioner claimed a deduction of $700 for payroll expenses and $6,175 for

property tax. He adduced no evidence to substantiate these claimed deductions.

We will accordingly disallow them.

              6.    Telephone Expense

        Petitioner claimed a deduction of $19,000 for telephone expenses. For 2009

cellular phones were included in the section 280F definition of “listed property.”

Sec. 280F(d)(4)(A)(v). Therefore, expenses attributable to cellular phones are

subject to the heightened substantiation requirements of section 274(d), which

requires a taxpayer to substantiate: (1) the amount of each use or expenditure,

(2) the time and place of the use or expenditure, and (3) its business purpose. Sec.

274(d)(4); sec. 1.274-5T(b)(6), Temporary Income Tax Regs., 50 Fed. Reg. 46016

(Nov. 6, 1985).

        The bank statements and canceled checks indicate that petitioner incurred

charges from multiple telephone carriers. It is impossible to determine from this

documentation which expenses are attributable to a cell phone and which to a

landline. It is also impossible to determine which expenses related to petitioner’s

business and which to his personal use. See Vanicek v. Commissioner, 85 T.C.
- 17 -

[*17] 731, 742-743 (1985). We are unable to allow any deduction for telephone

expenses.

            7.     Other Business Expenses

      Membership fees, such as bar or medical association dues, are deductible if

they meet the requirements of section 162. Secs. 1.162-15(c),

1.274-2(a)(2)(iii)(b), Income Tax Regs. Petitioner introduced canceled checks

evidencing payments totaling $1,125 to the American College of Physicians, the

American Association for Cancer Research, and the Association of Nigerian

Physicians in the Americas. He also introduced a canceled check for $512 for the

renewal of his physician license with the Maryland Board of Physicians. We

believe these expenses were necessary and directly related to his trade or business

and will therefore allow a deduction of $1,637 for membership fees.

      The evidence demonstrates that petitioner paid $1,070 for preparation of an

H1B visa application for Rakesh Penmetsa, an employee of Customized Thera-

peutics. This visa was necessary to enable Mr. Penmetsa to work in the United

States for petitioner’s company. The Federal regulations governing employer

applications for H1B visas describe the cost of preparing and filing such appli-

cations as a business expense of the employer. See 20 C.F.R. sec. 655.731(c)(9)

(iii)(C) (2009). These costs are analogous to commissions or finder’s fees paid to
                                       - 18 -

[*18] an agent to locate and arrange for the hire of a qualified employee. See

Nelson v. Commissioner, T.C. Memo. 2010-96, 99 T.C.M. 1385, 1388

(“[C]ompensation for services rendered, such as a bona fide finder’s fee or

commission, is generally deductible as an ordinary and necessary business expense

under section 162.”). Both types of expenses are incurred by employers in the

ordinary course of business and are necessary to secure certain categories of

qualified workers to serve in the employer’s business. Sec. 162(a). We will

therefore allow a deduction for this expense.

      Finally, the evidence established that Customized Therapeutics made two

wire transfers to NIH in the aggregate amount of $20,000. Petitioner testified that

these were essentially royalty payments in exchange for Customized Therapeutics’

right to use NIH intellectual property in the course of developing potential cancer

therapies. Although petitioner does not appear to have claimed a deduction for

these payments on his return, respondent has conceded his entitlement to this

deduction. We will accordingly allow a deduction for other business expenses in

an aggregate amount of $22,707.

      H.     Reduction for QTDP Grant

      In light of the preceding discussion, petitioner has demonstrated that he

incurred $99,166 of deductible business expenses during 2009, in addition to
                                       - 19 -

[*19] interest of $4,811 that the IRS allowed during the audit. However, peti-

tioner received in 2010 a QTDP grant of $68,333 with respect to the 2009 tax

year, which was computed by reference to the expenses he incurred in his cancer

research business during 2009. His 2009 business expense deductions must be

reduced on this account.

      Section 9023(e) of the ACA allowed taxpayers to request a grant in lieu of a

credit in an amount equal to 50% of an eligible taxpayer’s “qualified investment”

with respect to a QTDP. Sec. 48D(a); Notice 2010-45, supra. A “qualified

investment” was defined as “the aggregate amount of the costs paid or incurred in

such taxable year for expenses necessary for and directly related to the conduct of”

a QTDP. Sec. 48D(b)(1); ACA sec. 9023(e)(8), 124 Stat. at 882. A QTDP was

defined to include projects, such as those in which Customized Therapeutics

engaged, that were aimed at developing a product, process, or technology to

diagnose, treat, or prevent diseases or afflictions. Sec. 48D(c)(1); ACA sec.

9023(e)(8). No deduction against the Federal income tax was allowed for ex-

penses reimbursed by the grant, Notice 2010-45, secs. 9.03, 9.09, 2010-23 I.R.B.

at 739, or “taken into account in determining the credit,” sec. 48D(e)(2)(B).

      To ensure that no double benefit was received, petitioner was required to

amend his 2009 tax return to reduce his claimed 2009 business expense deductions
                                       - 20 -

[*20] to reflect the QTDP grant. The grant letter petitioner received explicitly

advised him of this obligation. He neglected to discharge it.

      Of the business expenses that we have allowed as deductions, it appears that

at least $73,334--$20,000 in royalties paid to NIH plus $53,334 in wages paid to

Rakesh Penmetsa, who managed petitioner’s cancer research activity--represented

“qualified investment” for purposes of ACA section 9023 and was thus

reimbursed by the QTDP grant.3 Petitioner introduced no evidence to the contrary.

He is therefore required to reduce his 2009 expense deductions by $68,333, the

full dollar amount of that grant.

IV.   Penalties

      Section 6662(a) and (b)(1) imposes a 20% accuracy-related penalty upon

the portion of any underpayment of tax that is attributable (among other things) to

negligence or disregard of rules or regulations. “Negligence” is defined as “any

failure to make a reasonable attempt to comply” with the provisions of the Code,

and “disregard” means any “careless, reckless, or intentional disregard.” Sec.

6662(c). The Commissioner bears the burden of production with respect to a

section 6662 penalty. Sec. 7491(c). Once the Commissioner satisfies his burden,

      3
       It appears that the wages paid to Rakesh Penmetsa are not excluded by
section 48D(b)(3)(A) or (D), and, in any event, petitioner has presented no
evidence that the wages should be excluded.
                                         - 21 -

[*21] the burden shifts to the taxpayer to prove that the penalty does not apply.

Higbee v. Commissioner, 116 T.C. 438, 447 (2001). Respondent met his burden

of production here by showing that petitioner failed to maintain adequate records

to substantiate many of his claimed deductions. The burden of proof thus shifts to

petitioner.

      The section 6662 penalty does not apply to any portion of an underpayment

“if it is shown that there was a reasonable cause for such portion and that the

taxpayer acted in good faith with respect to * * * [it].” Sec. 6664(c)(1). The

decision whether the taxpayer acted with reasonable cause and in good faith is

made on a case-by-case basis, taking into account all pertinent facts and circum-

stances. Sec. 1.6664-4(b)(1), Income Tax Regs. A taxpayer may be able to

demonstrate reasonable cause and good faith by showing reliance on professional

advice. See ibid.

       Petitioner had little documentation to substantiate many of his claimed

deductions, and he offered inadequate evidence to show that he tried to assess his

2009 tax liability correctly. He testified that he used a tax return preparer, but that

person did not testify at trial. Petitioner’s testimony does not establish a defense

of reliance on professional advice. This defense is available only where the

taxpayer relies on the advice of a competent tax professional. Sec. 1.6664-4(c)(1),
                                       - 22 -

[*22] Income Tax Regs. Petitioner did not establish that his preparer was a

competent tax professional; that he made full disclosure to that person of all

relevant facts; or that he received tax advice from that person upon which he

reasonably relied. We find that petitioner was negligent in preparing his 2009

return and that no portion of his 2009 underpayment met the “reasonable cause”

exception. We will accordingly sustain the imposition of the accuracy-related

penalty.

      To reflect the foregoing,


                                                     Decision will be entered under

                                                Rule 155.